Order                                                                                           Michigan Supreme Court
                                                                                                      Lansing, Michigan

  July 29, 2014                                                                                           Robert P. Young, Jr.,
                                                                                                                    Chief Justice

                                                                                                          Michael F. Cavanagh
                                                                                                          Stephen J. Markman
  149376                                                                                                      Mary Beth Kelly
                                                                                                               Brian K. Zahra
                                                                                                       Bridget M. McCormack
                                                                                                             David F. Viviano,
  HEATHER ROSE PHILLIPS,                                                                                                 Justices
           Plaintiff-Appellee,
  and
  IAN PIPER
                   Intervening Plaintiff-Appellant,
  v                                                                    SC: 149376
                                                                       COA: 315429
                                                                       Alpena CC: 11-004101-DM
  SHANE JOSEPH PHILLIPS,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 17, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                              I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                        foregoing is a true and complete copy of the order entered at the direction of the Court.
                              July 29, 2014
           s0721
                                                                                  Clerk